Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection

        The applicant’s amendment of 08/09/2021 necessitated a new ground of rejection as follows below:

Claim Rejections 

                                                    Claim Rejections - 35 USC § 102 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 6, 10-11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudson (US Pat. 4,437,104).

             Hudson disclose in Figure 1 an ink jet printer comprising:

            Regarding claim 1, a fluid movement device (22); a buffer reservoir (18) coupled to the fluid movement device (22), the fluid movement device to pressurize the buffer reservoir (18); and a first fluid interface (23) coupled to the buffer reservoir (18), the first fluid interface (23) to couple to a pressurizable chamber (16) that applies force on a print fluid bag (14a-14c) of a print 
         Regarding claim 6, a printing device (ink jet printer) comprising: a print fluid delivery system comprising: a print head interface (6) coupled to a print head assembly (4); and a container print fluid interface (12a) to couple to a print fluid section (2) of a print fluid container (8a-8c); and 
a pressure system fluidly distinct from the print fluid delivery system, the pressure system comprising: a fluid movement device (72); a buffer reservoir (18) coupled to the fluid movement device (76); and a container pressure fluid interface (23) coupled to the buffer reservoir (18), the container pressure fluid interface (23) to couple to a pressure chamber section (16) of the print fluid container (14a-14c), wherein the buffer reservoir (18) is located above the first fluid interface (23) and the second fluid interface (12a). 
          Regarding claim 10, a first support structure (2) defining a container receiving area (8a-8c), wherein the buffer reservoir (18) has a capacity larger than a print fluid bag (14a-14c), the print fluid section (16) comprising the print fluid bag (14a-14c).
        Regarding claim 11, a printing device (49) comprising:
a first support structure (2) defining a container receiving area (8a-8c); a second support structure (16) defining a reservoir mounting area (unmarked reservoir mounting area that contains elements 14a-14c); a print fluid delivery system comprising a first plurality of tubes (12a) connectable to a plurality of print fluid bags (14a-14c) in a plurality of print fluid containers (8a-8c) at the container receiving area (2); and
a pressure system comprising;
a buffer reservoir (18) mounted at the reservoir mounting area, the buffer reservoir (18) fluidly distinct from the print fluid delivery system;
the buffer reservoir (18) mounted above the plurality of print fluid containers (8a-8c).
a fluid movement device (22) coupled to the buffer reservoir (18); and a first plurality of tubes (12a) coupled to the buffer reservoir (18), the second plurality of tubes (23, 42) connectable to a 
            Regarding claim 16, a carriage beam (16) located above the fluid movement device (22), wherein the buffer reservoir (14a-14c) is mounted on the carriage beam (16).
            Regarding claim 17, wherein the buffer reservoir (14a-14c) has a size to retain a full amount of the print fluid from the print fluid bag.
           Regarding claim 18, wherein the buffer reservoir is to retain the full amount of the print fluid from the print fluid bag (14a-14c) fluid in response to a leak in the print fluid bag.

                                                      Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC 103 (a) as being unpatentable over Barinaga (US Pat. 6,030,074) in view of Hudson (US Pat. 4,437,104) and further in view of Hmelar et al. (US Pat 6,164,743).

             Barinaga discloses in Figures 1-2 an ink jet printer (49) comprising:

            Regarding a part of claim 1, a fluid movement device (76); 
a buffer reservoir (85) coupled to the fluid movement device (76), the fluid movement device to pressurize the buffer reservoir (85); and a first fluid interface (a left number 70) coupled to the buffer reservoir (85), the first fluid interface (a left number 70) to couple to a pressurizable chamber (unmarked pressurizable chamber that that contains numbers 13 and 16) that applies force on a print fluid bag (13) of a print fluid container (10) to enable delivery of print fluid (16) 
          Regarding claim 2, a valve (92, 93) coupled to the fluid movement device (76) (Figure 1); and the print fluid bag (13) is collapsible based on the applied force via the fluid movement device (76) and a first valve setting (not show) (Figure 1).
            Regarding claim 3, wherein: the fluid movement device (76) is adjustable; and
the force applied on the print fluid bag (13) via the fluid movement device (76) is dependent on a level of print fluid (16) in the print fluid bag (13) (Figure 1).
           Regarding claims 4 and 10, wherein a capacity of the buffer reservoir (85) is less than a capacity of the print fluid bag (13); a first support structure defining a container receiving area, wherein the buffer reservoir (85) has a capacity larger than a print fluid bag (13), the print fluid section (11) comprising the print fluid bag (13 (Figure 1).
           Regarding claim 5, a first tube coupled between (64) the first fluid interface (a left number 70) and a third fluid interface (next next left number 70) on the buffer reservoir (85), the third fluid interface (next next left number 70) being a buffer outlet (70); and a second tube (88) coupled between a fourth fluid interface (88) on the buffer reservoir (85) and the fluid movement device (76), the fourth fluid interface (88) being a buffer inlet (Figure 1).
          Regarding a part of claim 6, a printing device (49) comprising: a print fluid delivery system (10) comprising: a print head interface (37) coupled to a print head assembly (40) (Figure 1); and 
a container print fluid interface (55) to couple to a print fluid section (11) of a print fluid container (10) (Figure 1); and a pressure system (61, 76) fluidly distinct from the print fluid delivery system (10), the pressure system comprising: a fluid movement device (76) (Figure 1); 
a buffer reservoir (85) coupled to the fluid movement device (76); and a container pressure fluid interface (55) coupled to the buffer reservoir (85), the container pressure fluid interface (55) to couple to a pressure chamber section (11) of the print fluid container (10) (Figure 1).
           Regarding claim 8, a first support structure (not show) defining a container receiving area (11); and a second support structure (not shown) defining a carriage beam, wherein the pressure system (61, 76) is coupled to the container receiving area (11) at the container pressure fluid 
          Regarding claim 9, the print fluid delivery system (10) is coupled to the container receiving area (11) at the container print fluid interface (28); and the container print fluid interface (28) is above the container pressure fluid interface (55) at the container receiving area (11) (Figure 1). 
        Regarding a part of claim 11, a printing device (49) comprising:

a first support structure (not show) defining a container receiving area (11); a second support structure (not shown) defining a reservoir mounting area; a print fluid delivery system (10) comprising a first plurality of tubes (42) connectable to a plurality of print fluid bags (13) in a plurality of print fluid containers (10) at the container receiving area (11) (Figure 1); and
a pressure system comprising;
a buffer reservoir (85) mounted at the reservoir mounting area, the buffer reservoir (85) fluidly distinct from the print fluid delivery system (10);
a fluid movement device (76) coupled to the buffer reservoir (85); and 
a first plurality of tubes (64) coupled to the buffer reservoir (85), the second plurality of tubes (56) connectable to a plurality of pressure chambers (unmarked pressurizable chamber that that contains numbers 13 and 16) in the plurality of print fluid containers (10) at the container receiving area (11) (Figure 1).
           Regarding claim 12, wherein the second support structure comprises a carriage beam (not shown); the container receiving area (11) includes a first plurality of container (10, not shown) insert locations above a second plurality of container (10, not shown) insert locations (Figure 1);
the buffer reservoir (85) is boated above a horizontal plane of a first print fluid container of the plurality of print fluid containers (10) inserted into a first container insert location of the first plurality of container insert locations (Figure 1).
            Regarding claim 13, a valve (67) coupled to the fluid movement device (76) to depressurize a first pressure chamber of the plurality of pressure chambers (unmarked pressurizable chamber that that contains numbers 13 and 16) of the plurality of print fluid containers (10) inserted into the container receiving area (Figure 1).


             However, Barinaga does not disclose the buffer reservoir is located above the first fluid interface and the second fluid interface; the buffer reservoir mounted above the plurality of print fluid containers; a carriage beam located above the fluid movement device, wherein the buffer reservoir is mounted on the carriage beam; wherein the buffer reservoir has a size to retain a full amount of the print fluid from the print fluid bag; wherein the buffer reservoir is to retain the full amount of the print fluid from the print fluid bag fluid in response to a leak in the print fluid bag; and a print fluid detection system to detect a leak of a first print fluid bag of the plurality of print fluid bags; wherein the second plurality of tubes are coupled to the buffer reservoir at a plurality of inlets placed at a horizontal plane at an upper part of the buffer reservoir; wherein the second plurality of tubes extend through a bottom of the buffer reservoir to the plurality of inlets located above a midpoint height of the buffer reservoir; and wherein the print fluid defection system is coupled to the buffer reservoir.

           Nevertheless, Hudson disclose in Figure 1 an ink jet printer comprising:

          Regarding a part of claims 1 and 6, the buffer reservoir (14a-14c)) is located above the first fluid interface (23) and the second fluid interface (12a).
         Regarding a part of claim 11, the buffer reservoir (14a-14c) mounted above the plurality of print fluid containers (8a-8c).
            Regarding claim 16, a carriage beam (16) located above the fluid movement device (22), wherein the buffer reservoir (14a-14c) is mounted on the carriage beam (16).
            Regarding claim 17, wherein the buffer reservoir (14a-14c) has a size to retain a full amount of the print fluid from the print fluid bag.

          Regarding claim 19, wherein the second plurality of tubes (12a) are coupled to the buffer reservoir (14a-14c) at a plurality of inlets placed at a horizontal plane at an upper part of the buffer reservoir.
          Regarding claim 20, wherein the second plurality of tubes (12a) extend through a bottom of the buffer reservoir (18) to the plurality of inlets located above a midpoint height of the buffer reservoir.

          Furthermore, Hmelar et al. disclose in Figures 1 and 8-9 an ink jet printer comprising:
Regarding a part of claim 14 and Regarding claim 15, a print fluid detection system (1170) to detect a leak of a print fluid bag (114) and/or the print fluid defection system is coupled to the buffer reservoir (Figure 8, paragraph 25).

           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hudson and Hmelar et al. in the Barinaga’s ink jet printer for the purpose of providing the continuous pressure for ink reservoirs and detecting a leakage of ink from an ink bag.

Response to Applicant’s Arguments

The applicant’s arguments with respect to the prior art rejection have been carefully considered and have been traversed in view of the new grounds of rejection over the Hudson reference.  

CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANH T VO/Primary Examiner, Art Unit 2853